Citation Nr: 0918345	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had active 
duty from November 1965 to April 1966, and from May 1968 to 
January 1970.  He served in Vietnam between October 1968 and 
October 1969.

Service connection for an acquired psychiatric disorder, 
including PTSD was initially denied in February 1988.  The 
Veteran was notified of this decision in June 1988 but did 
not appeal.  This determination is final. See 38 C.F.R. 
§ 20.1103 (2008).  He most recently attempted to reopen his 
claim for an acquired psychiatric disorder, including PTSD, 
in March 2006.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2006 
VA rating decision and other determinations of the VA 
Regional Office in Louisville, Kentucky that declined to 
reopen the claim of service connection for PTSD.

The veteran was afforded a videoconference personal hearing 
in March 2009 before the undersigned Veteran's Law Judge 
sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that he now has PTSD as the result of 
traumatic events he experienced and was involved in while 
serving in Vietnam.  He presented testimony on personal 
hearing in March 2009 to the effect that he served in B 
Battery in "Phu Bai", Vietnam in locations called 
"Tomahawk Hill" and "Ants Hill", that his unit was overrun 
by North Vietnamese on one occasion, and that members of the 
unit were killed, including a Sergeant Carter, and another 
soldier whose name he did not recall.  He related that the 
unit was frequently mortared and that they had to go for 
cover into foxholes.  

Review of the appellant's service treatment records discloses 
that he injured himself in January 1969 at Firebase Quick #2, 
Republic of Vietnam, when he dropped a large round of 
artillery on his foot.  It was recorded that served in B 
Battery, 2/138th Artillery from May 1968 to June 1969 and in 
A Battery, 1/92nd Artillery from July 1969 to September 1969.  
His personnel records have been received that reference 
additional unit information.

The post service record reflects that the Veteran has 
received extensive treatment and follow-up over the years for 
variously diagnosed psychiatric conditions, including PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred. See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators. Cohen, 10 Vet. App. at 142.

In a Memorandum for the record dated in October 2008, a 
formal finding was made that the information received from 
the Veteran had been insufficient to send to the United 
States Army and Joint Services Records Research Center 
(JSRRC) to research the case for stressor verification 
purposes.  

The Board observes that although the veteran has been found 
by some clinicians to have PTSD, it is not shown that there 
has ever been an attempt to corroborate his reported 
traumatic stressors.  The lack of sufficiently detailed 
stressor information has been noted by the RO as one of the 
bases for its denial of service connection for PTSD.  

The Board points out, however, that VA Adjudication Procedure 
Manual M21-1, Part III, 5.14(c)(4) (2004) requires 
development by the JSRRC or service department even when 
there is only some evidence of a stressor."  A denial solely 
because of an unconfirmed stressor is improper. . . " Id.  

The Board finds that the testimony presented on personal 
hearing in March 2009, and the Veteran's statements in the 
record, along with clearly defined unit information in 
service treatment and personal records appear to provide 
sufficient detail to attempt to verify the claimed stressors 
through an inquiry to the JSRRC. See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The RO should thus prepare a report detailing those 
combat-related stressors identified in the veteran's 
statements and testimony of record, and contact the JSRRC, 
and any other appropriate source(s), for verification of the 
claimed stressor(s).  The RO is reminded that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly. Suozzi, supra.  The records need only imply the 
veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred). 
Pentecost at 128-129.

Additionally, the record reflects that the Veteran was 
hospitalized for 10 days in August 1973 for symptoms that 
included episodes of extreme nervousness, difficulty sleeping 
and 'crazy feelings in his head' that he reportedly could not 
describe very well.  A diagnosis of anxiety neurosis with 
obsessive compulsive perfectionist features was rendered on 
discharge for which he received continuing VA outpatient 
therapy, including medication.  The ensuing clinical record 
shows that the appellant received treatment for psychiatric 
disability throughout the years and was rendered various 
diagnoses including major depression, compulsive personality, 
personality disorder, bipolar disorder, generalized anxiety 
disorder, schizoaffective disorder, and bipolar type, etc.  A 
diagnosis of PTSD is first indicated in the record in 1998 
following decompensation as the result of being in a near 
fatal explosion on his job.  At that time, it was felt that 
there had been a probable worsening of PTSD stirred up by the 
explosion.  A VA diagnosis of PTSD appears in the record in 
2005.  The appellant has never had a VA examination for 
compensation and pension purposes.  The diagnostic picture 
relative to PTSD and other psychiatric disorders diagnosed 
over the years should also be clarified on remand by a VA 
psychiatric examination.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should prepare a report 
detailing the combat-related 
stressors identified in the 
Veteran's accounts, including any 
presented in testimony in March 
2009.  The testimony should be 
thoroughly read for completeness 
of reported stressors.

2.  The RO should send the above 
report and any other pertinent 
information, including the 
appellant's unit history and other 
documentation to JSRRC and any 
other appropriate sources for 
verification of the claimed 
stressors.  Any information 
obtained should be associated with 
the claims file.  If the search is 
negative, a memorandum to this 
effect should be placed in the 
claims folder.

3.  Following a reasonable period 
of time for receipt of additional 
information requested above, the 
Veteran should be scheduled for 
scheduled for examination by a VA 
psychiatrist who has not seen him 
previously to determine the 
current psychiatric diagnoses and 
probable etiology of any 
demonstrated PTSD.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  A comprehensive 
clinical history should be 
obtained.  All indicated tests and 
studies, including psychological 
testing, should be performed, and 
all clinical findings should be 
reported in detail and correlated 
to specific diagnoses.  

The examiner should carefully read 
and consider all reported and any 
confirmed stressors in the record, 
and determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD 
is deemed appropriate, the 
examiner should comment on the 
link between the current 
symptomatology and one or more of 
the in-service stressors reported 
by the Veteran or confirmed in the 
record.  The examiner should also 
provide an opinion as to whether 
it is at least as likely as not 
that the veteran now has any other 
psychiatric disability that is 
traceable to service, or whether 
it is more likely of post service 
origin and unrelated to active 
duty.  The report of examination 
should be presented in a narrative 
format and include the complete 
rationale for all opinions 
expressed.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


